Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the response filed 16 August 2022, the following has occurred: Claims 1, 10 and 19 have been amended.
Now claims 1-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A training module in claim 1, is being read as a processor implementing code, see Applicant’s specification paragraph [0159]
A data processing module in claim 1, is being read as a processor implementing code, see Applicant’s specification paragraph [0159]
A communication module in claim 4, is being read as a processor implementing code, see Applicant’s specification paragraph [0159]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite system, method and a non-transitory computer-readable storage medium (CRM) for providing radiotherapy. The limitations of:
Claim 1, which is representative of claims 10 and 19
[…] acquire in real time or periodically a plurality of sample data generated in a clinical therapy process, wherein each sample data comprises a set of detection data and a set of therapy data corresponding to the set of the detection data and applied to clinical therapy, the therapy data is verified in the clinical therapy, and […] classifies and [organizes] the sample data generated at different therapy stages; [… organize …] any one of the plurality of sample data stored in the calibration database to obtain a therapy algorithm model corresponding to any one of the therapy stages, […]; and […] process the detection data received in the clinical therapy process according to the therapy algorithm model to generate preliminary therapy data.
, as drafted, is a system, which under the broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting various modules, an interface and a database, the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the various modules an interface and a database, the claim encompasses collection of sample data in a clinical therapy process by a clinician for organization of the data into a model to create therapy data for the clinician to use in treatment of the patient. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of various modules an interface and a database, which implements the abstract idea. The various modules an interface and a database are recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1, paragraph [00159]) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim recites the additional elements of “perform deep learning”, “stores the sample data” and “send the therapy algorithm model to the data processing module”. The “perform deep learning” is recited at a high-level of generality (i.e., generic machine learning training; see Applicant’s specification paragraph [0076]) and amounts to generally linking the abstract idea to a particular technological environment. The “stores the sample data” steps are recited at a high-level of generality. (i.e., as a general means of storing data) and amounts to the mere storage of data, which is a form of extra-solution activity. The “send the therapy algorithm model to the data processing module” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of various modules an interface and a database, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “perform deep learning”, “stores the sample data” and “send the therapy algorithm model to the data processing module” were considered extra-solution activity and/or generally linking the abstract idea to particular technological environment. The “perform deep learning” has been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Hibbard (2019/0192880): paragraphs [0011]-[0012]; Grimmer (20180350075): paragraph [0212]; use of deep learning to train a model is well-understood, routine and conventional. The “stores the sample data” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory” is well-understood, routine, and conventional. The “send the therapy algorithm model to the data processing module” steps have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network” is well-understood, routine, and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 2-9, 11-18 and 20 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claims 2, 11 and 20 further define obtaining modified sample data, to adjust a weight of a model and performance of deep learning, however the additional element of “perform deep learning” was already considered above, and the same rationale is incorporated herein.
Claims 3 and 12 further define obtaining a feedback level, to adjust a weight of the model and performance of deep learning, however the additional element of “perform deep learning” was already considered above, and the same rationale is incorporated herein.
Claims 4-5 and 13-14 recite the additional elements of various servers, which as stated above are generic hardware components and same rationale above, is applied to the various servers, and use of a cloud platform. However, the cloud is recited at a high-level of generality (i.e., as a generic display interface for presentation of information to a user, see Applicant’s specification Figure 3, and paragraph [0091]) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the cloud was considered generally linking the abstract idea to particular technological environment. The cloud been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in Hibbard (2019/0192880): paragraphs [0044]-[0046]; Grimmer (20180350075): paragraph [0056]) use of a cloud to share data is well-understood, routine and conventional. Well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As such the claim is not patent eligible.
Claims 6-7 and 15-16 further define stages of a clinical therapy process, but do not recite any additional elements, therefore the claims cannot provide significantly more and/or a practical application.
Claim 8 and 17, further defines sample data and collection and processing of additional data, but do not recite any additional elements, therefore the claims cannot provide significantly more and/or a practical application.
Claims 9 and 18 further define collection of an additional data to use to classify sample data to generate models to process detection data, however the additional element of “perform deep learning” was already considered above, and the same rationale is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-8, 10, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0192880 (hereafter “Hibbard”) in view of U.S. Patent Pub. No. 2018/0350075 (hereafter “Grimmer”).

Regarding (Currently Amended) claim 1, Hibbard teaches a radiotherapy system (Hibbard: paragraphs [0011]-[0012], “a radiation therapy treatment system is provided”), comprising:
	--a calibration database which is accessed to a clinical database through a preset database interface to to acquire in real time or periodically a plurality of sample data generated in a clinical therapy process (Hibbard: paragraph [0011], “an image acquisition device to acquire a set of training data. The training data includes one or more three-dimensional medical images, a neural network model, one or more three-dimensional anatomy maps and one or more three-dimensional dose distributions. In addition, the system includes a non-transitory machine-readable medium to store the training data”, Hibbard: paragraph [0052], “Such 2D slices can be acquired by the image acquisition device 32 in “real-time” while a patient is undergoing radiation therapy treatment, for example, when using the radiation therapy device 30. “Real-time” meaning acquiring the data in at least milliseconds or less”. Also see, paragraphs [0038]-[0042]. The Examiner notes the non-transitory machine readable medium, acts as a calibration database as claimed, under the broadest reasonable interpretation), 
--wherein each sample data comprises a set of detection data, and a set of therapy data corresponding to the set of the detection data and applied to clinical therapy (Hibbard: paragraph [0009], “Each individual sample of the training data is a pair containing a dataset (e.g., one or more images or imaging data) and a desired output value or dataset”),
--the therapy data is verified in the clinical therapy, […] (Hibbard: paragraph [0055], “delineate a target organ or a target tumor from the OAR, medical images”, paragraph [0073], “A “state” of the MLC 532 can be adjusted adaptively during a course of radiation therapy treatment, such as to establish a therapy beam that better approximates a shape or location of the tumor 540 or other target locus”, paragraph [0085], “implant verification”, paragraph [0118], “user interface may be used… manually or semi-automatically editing images”. Also see, paragraph [1032]. The Examiner notes that the breath of “therapy data is verified in the clinical therapy” does not limit what the verification is to any specific act, in particular all of the teachings of Hibbard above is a verification of the therapy data for correct parameters, target of interest, result all of which teach what is required of the claim under the broadest reasonable interpretation);
	--a training module which is connected to the calibration database through a preset interface to perform deep learning on any one the plurality of sample data stored in the calibration database to obtain a therapy algorithm model corresponding to any one of the therapy stages (Hibbard: paragraphs [0011]-[0012], “The system further includes an image processing device that is used to train the first neural network model using the training data to predict a first dose distribution… trains the neural network to predict at least one of a fluence map and a dose map based on the one or more three-dimensional medical images and the one or more three-dimensional anatomy maps and one or more three-dimensional dose distributions”. The Examiner notes training of the neural network reads on obtaining a therapy algorithm model under the broadest reasonable interpretation), and 
--sends the therapy algorithm model to a data processing module (Hibbard: Figure 1, 12 paragraphs [0044]-[0046], “one or more of systems in network 20 may form a distributed computing/simulation environment that collaboratively performs the embodiments described herein… one or more systems S1, S2, and S3 may include externally-accessible neural networks or related computation facilities”, paragraph [0138], “receive a trained DCNN model (e.g., neural network 920) in step 1210”); and
	--the data processing module configured to process the detection data received in the clinical therapy process according to the therapy algorithm model to generate preliminary therapy data (Hibbard: paragraphs [0009]-[0012], “a radiation therapy treatment system is provided to predict a radiation therapy dose… receiving one or more three-dimensional medical images from an image acquisition device… generates a three-dimensional dose distribution based on the neural network predictions”. The Examiner notes images (i.e., detection data received in the clinical therapy process) are received as they are acquired, and used with the trained neural network (i.e., therapy algorithm model) to make a prediction about radiation dosage (i.e., preliminary therapy data)).
Hibbard may not explicitly teach (underlined below for clarity):	
--the therapy data is verified in the clinical therapy, and the calibration database classifies and stores the sample data generated at different therapy stages; 
Grimmer teaches the therapy data is verified in the clinical therapy, and the calibration database classifies and stores the sample data generated at different therapy stages (Grimmer: paragraph [0011]-[0015], “retrieving, from computer readable storage, a first medical image generated at a first time… retrieving, from computer readable storage, a second medical image generated at a second time subsequent to the first time”, paragraph [0141]-[0144], “medical images generated at different points in time are compared. These medical images may be generated using different scanning devices, or different configurations of a common scanning device… Machine learning functions may be applied”, paragraphs [0179]-[0181], “Each of these scanning device characteristics may be correlated with particular image properties”, paragraph [0217], “access to configuration parameters for a scan as stored”. Also see, paragraph [0178]. [0204]. The Examiner notes the data is stored with metadata and is classified via date as past or present. The Examiner notes the breath of a therapy stage is interpreted to read on past and present configurations used in treatment progress, and would be taught by the first image a first stage and a second image at a later stage);
One of ordinary skill in the art before the effective filing date would have found it obvious to include classification and storage of sample data at different stages as taught by Grimmer within the storage of images to train a model for predictions as taught by Hibbard with the motivation of “improve change detection between the images and reduce the influence of noise” (Grimmer: paragraph [0146]).

Regarding (Previously presented) claim 4, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches a communication module, wherein the communication module is configured to send the therapy algorithm model to a cloud server, so that the cloud server sends the therapy algorithm model to local servers of other hospitals (Hibbard: Figure 1, element 18, paragraphs [0044]-[0046], “Communication interface 18… network 20 may provide the functionality of a local area network (LAN), a wireless network, a cloud computing environment… one or more of systems in network 20 may form a distributed computing/simulation environment that collaboratively performs the embodiments described herein… one or more systems S1, S2, and S3 may include externally-accessible neural networks or related computation facilities”, paragraph [0138], “receive a trained DCNN model (e.g., neural network 920) in step 1210”. The Examiner notes that “so that the cloud server sends the therapy algorithm model to local servers of other hospitals” is an intended use of the cloud server that is not required to occur. This feature has been fully considered by the Examiner; however, the limitation does not provide patentable distinction over the cited prior art because it is an intended use or result of the cloud server. The Examiner interprets the image processing device can provide a neural network to the cloud to be provided to other systems (i.e., s1…,s3) which are interpreted to be other hospitals); or, 
the radiotherapy system is deployed in the cloud server, the plurality of sample data stored in the calibration database are acquired from a clinical database of a specified hospital, and the communication module is configured to send the therapy algorithm model to a local server of any hospital (Hibbard: Figure 1, element 18, paragraph [0042], “medical images 46 may be received from a database 24, 26”, paragraphs [0044]-[0046], “Communication interface 18… network 20 may provide the functionality of a local area network (LAN), a wireless network, a cloud computing environment… one or more of systems in network 20 may form a distributed computing/simulation environment that collaboratively performs the embodiments described herein… one or more systems S1, S2, and S3 may include externally-accessible neural networks or related computation facilities”, paragraph [0138], “receive a trained DCNN model (e.g., neural network 920) in step 1210”. The Examiner interprets the image processing device can receive images from calibration database 26 via the cloud and provide the neural network to other systems (i.e., s1…,s3) which are interpreted to be other hospitals).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Original) claim 5, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein the radiotherapy system is deployed in a cloud server (Hibbard: Figure 1, element 18, paragraph [0042], “medical images 46 may be received from a database 24, 26”, paragraphs [0044]-[0046], “Communication interface 18… network 20 may provide the functionality of a local area network (LAN), a wireless network, a cloud computing environment… one or more of systems in network 20 may form a distributed computing/simulation environment that collaboratively performs the embodiments described herein… one or more systems S1, S2, and S3 may include externally-accessible neural networks or related computation facilities”); 
--a plurality of sample data stored in the calibration database is acquired from a clinical database of a specified hospital (Hibbard: Figure 1, element 18, paragraph [0011], “an image acquisition device to acquire a set of training data”, paragraph [0034], “The network 20 can connect the image processing device 12 with one or more of a database 24, a hospital database 26”, paragraph [0042], “medical images 46 may be received from a database 24, 26”); and 
--the data processing module is configured to receive detection data sent from a local server of any hospital, process the detection data according to the therapy algorithm model to generate preliminary therapy data, and send the preliminary therapy data to the local server (Hibbard: Figure 1, 7, 12, paragraph [0042], “medical images 46 may be received from a database 24, 26”, paragraph [0140]-[0142], “receive input data. The input data may comprise one or more medical images”, paragraph [0145], “In step 1230, the trained DCNN model is applied to the input data. The prediction system 1020 may determine an output map using the input data… providing the one or more output maps to a computer process, program, and/or application. The non-transitory medium and computer process, program, and/or application may be on a remote system”. Also see, paragraphs [0044]-[0046], the Examiner interprets the local server the hospital database or part of the other systems s1-s3, in either case the claimed cloud it taught under broadest reasonable interpretation).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously presented) claim 6, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein the clinical therapy process comprises at least one of the following stages: an image registration stage, in which a plurality of sample data generated at the image registration stage comprises a plurality of medical image data and a corresponding registration image; and the training module is configured to perform deep learning on the plurality of the sample data generated at the image registration stage to obtain a registration model (Hibbard: Figure 7, paragraph [0078], “the preparation phase 725 includes resampling all imaging data in the training data 720 to a common grid size and grid spacing, with anatomy and dose aligned and anatomy structure centered in an axial view of the patient image… medical (patient) images, image functions associated with the patient images, patient anatomy structures, and patient dose distribution, in one embodiment, oriented and registered together in a common coordinate frame”);
--a delineation stage, in which a plurality of sample data generated at the delineation stage comprises a registration image and a corresponding delineation result image; and the training module is configured to perform deep learning on the plurality of the sample data generated at the delineation stage to obtain a delineation model (Hibbard: paragraphs [0054]-[0056], “access images of the patient and to delineate a target, such as a tumor… segmentation of the OAR (that is, delineation of the structures of organs at risk from the nearby treatment volumes) may be performed… Based on the information from the medical images, a 3D structure of the relevant anatomical portion may be obtained… the 3D structure may be obtained by contouring the target or contouring the OAR within each 2D layer or slice of an MRI or CT image and combining the contour of each 2D layer or slice… the image processing device 12 can generate a tailored radiation therapy treatment plan 42 having these parameters in order for the radiation therapy device 30 to provide radiotherapy treatment to the patient”. Also see, paragraphs [0078] and [0116]); and 
--a therapy plan formulation stage, in which a plurality of sample data generated at the therapy plan formulation stage comprises medical image data, a delineation result image and a corresponding therapy plan; and the training module is configured to perform deep learning on the plurality of the sample data generated at the therapy plan formulation stage to obtain a therapy plan formulation model (Hibbard: Figure 7, paragraphs [0079], “network training phase 726 commences with training data 720 being presented to the configured and initialized neural network model from step 705… the model parameters of the neural network (FIG. 1, 47) (e.g., weights and biases) are updated 750”).
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously presented) claim 7, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein the clinical therapy process comprises at least one of the following stages: a pre-therapy positioning stage, in which a plurality of sample data generated at the pretherapy positioning stage comprises a plurality of medical image data and a corresponding positioning offset; and the training module is configured to perform deep learning on the plurality of the sample data generated at the pre-therapy positioning stage to obtain a pre-therapy positioning model (Hibbard: paragraphs [0009]-[0012], “a radiation therapy treatment system is provided to predict a radiation therapy dose… receiving one or more three-dimensional medical images from an image acquisition device… trains the neural network to predict at least one of a fluence map and a dose map based on the one or more three-dimensional medical images”, paragraph [0060”, “patient can be positioned in a region 212, using a table or couch 216 to receive a radiation therapy dose according to a radiation therapy treatment plan… the therapy device 202 may control the couch 216 movements or rotations in order to properly position the patient in or out of the radiation beam 208 position according to a radiation therapy treatment plan”, paragraph [0074], “Coordinate frame 620 and a patient positioning system 622 may establish a spatial coordinate system, which may be used while imaging a patient or during radiation surgery.”, paragraph [0079], “the model parameters of the neural network (FIG. 1, 47) (e.g., weights and biases) are updated 750”); and in-therapy monitoring stage, in which a plurality of sample data generated at the in-therapy monitoring stage comprises monitoring data and corresponding adjustment data; the monitoring data comprises a patient displacement, a tumor monitoring image and a remaining radiation dosage; the adjustment data comprises a therapy muzzle displacement, a tumor displacement and a dosage error; and the training module is configured to perform deep learning on the plurality of the sample data generated at the in-therapy monitoring stage to obtain a monitoring model.
The motivation to combine is the same as in claim 1, incorporated herein.

Regarding (Previously presented) claim 8, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein each of the sample data further comprises a set of additional data comprising at least one patient attribute information (Hibbard: paragraph [0087], “Input data 910 may comprise medical images 912, anatomy maps 914, and planning metadata 916… The anatomy maps may indicate a set of defined targets and sensitive organs of the patient. In some aspects, the defined targets may include tumors. Input data 910 may be provided to neural network 920”. This is in agreement with Applicant’s specification paragraph [0112]); 
--the data received by the data processing module in the clinical therapy process further comprises additional data corresponding to the detection data (Hibbard: paragraphs [0086]-[0087], “The input data may include medical images. The input data may include at least one of anatomical data and planning meta-parameters”); and 
--the data processing module is further configured to process the received detection data and the additional data corresponding to the detection data according to the therapy algorithm model to generate the preliminary therapy data (Hibbard: paragraph [0087], “Input data 910 may comprise medical images 912, anatomy maps 914, and planning metadata 916…. Input data 910 may be provided to neural network 920… neural network 920 may be trained to generate fluence maps 930 (and, alternatively dose maps 950) from input data 910”).
The motivation to combine is the same as in claim 1, incorporated herein.

REGARDING CLAIM(S) 10 and 19
Claim(s) 10 and 19 is/are analogous to Claim(s) 1, thus Claim(s) 10 and 19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

REGARDING CLAIM(S) 13-17
Claim(s) 13-17 is/are analogous to Claim(s) 4-8, thus Claim(s) 13-17 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 4-8.

Claims 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0192880 (hereafter “Hibbard”) and U.S. Patent Pub. No. 2018/0350075 (hereafter “Grimmer”) as applied to claims 1, 10 and 19 above, and further in view of  U.S. Patent No. 9,818,406 (hereafter “Chan”).

Regarding (Original) claim 2, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein the calibration database is further configured to receive modified sample data, and the modified sample data comprises modified data for the preliminary therapy data, and detection data corresponding to the preliminary therapy data, wherein the modified data is the data actually used in clinical therapy and obtained after clinicians modifying the preliminary therapy data (Hibbard: paragraph [0056], “a dosimetrist, physician or healthcare worker may determine a dose of radiation to be applied to the target tumor, as well as any maximum amounts of dose that may be received by the OAR proximate to the tumor… determine one or more treatment plan parameters that would achieve the desired radiation dose distribution… a radiation therapy treatment plan 42 that may be stored in memory 16 or database 24… in an attempt to change the treatment plan… generate a tailored radiation therapy treatment plan 42”, paragraph [0076], “expected results (also known to those of skill in the relevant arts as "ground truth" data) 715, other parameters (as described more fully below) may be specified for input as training data 720”. Also see, paragraph [0079]. The Examiner interpret the physician may update the treatment plan, which is stored in the database and teaches modification to sample data corresponding); and
--the training module is further configured […] perform deep learning on updated sample data in the calibration database (Hibbard: paragraph [0079], “A comparison is then made between the estimated results from step 735 and the expected results 715… the model parameters of the neural network (FIG. 1, 47) (e.g., weights and biases) are updated 750, e.g. to minimize error according to a learning algorithm”).
Hibbard and Grimmer may not explicitly teach (underlined below for clarity):
--the training module is further configured to set a weight value of the modified sample data to be greater than a preset weight value, and […]. 
Chan teaches the training module is further configured to set a weight value of the modified sample data to be greater than a preset weight value, and […] (Chan: Column 11, lines 25-40, “the feedback may be used or more heavily weighted”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include setting a weight value to be greater than a preset value as taught by Chan within the use of updated treatment plan actually used to update the weights of the model as taught by Hibbard and Grimmer with the motivation of making better determinations by using a user’s experience to a particular problem (Chan: column 11). 

REGARDING CLAIM(S) 11 and 20
Claim(s) 11 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 11 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 2.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0192880 (hereafter “Hibbard”) and U.S. Patent Pub. No. 2018/0350075 (hereafter “Grimmer”) as applied to claims 1, 10 and 19 above, and further in view of   U.S. Patent App. No. 2018/0300790 (hereafter “Dhurandhar”).

Regarding (Previously presented) claim 3, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches […]; and the training module is further configured to adjust a weight value of the specified sample data according to the [… expected results …], and perform deep learning on sample data with the adjusted weight value in the calibration database (Hibbard: paragraph [0079], “A comparison is then made between the estimated results from step 735 and the expected results 715… the model parameters of the neural network (FIG. 1, 47) (e.g., weights and biases) are updated 750, e.g. to minimize error according to a learning algorithm”).
Hibbard and Grimmer may not explicitly teach (underlined below for clarity):
--wherein the training module is further configured to receive a feedback level of specified sample data, and the feedback level is positively related to a therapeutic effect of therapy data in the specified sample data; 
--the training module is further configured to adjust a weight value of the specified sample data according to the feedback level of the specified sample data, wherein the adjusted weight value of the specified sample data is positively related to the feedback level of the specified sample data, […].
Dhurandhar teaches wherein the training module is further configured to receive a feedback level of specified sample data, and the feedback level is positively related to a therapeutic effect of therapy data in the specified sample data (Dhurandhar: paragraph [0078], “the target entity can be a patient entity, the action data can be a preferred treatment, and the feedback data can be a positive result of the preferred treatment”. Also see, paragraph [0041]. The Examiner notes positive result reads on a feedback level (i.e., positive or negative) under the broadest reasonable interpretation);
--the training module is further configured to adjust a weight value of the specified sample data according to the feedback level of the specified sample data, wherein the adjusted weight value of the specified sample data is positively related to the feedback level of the specified sample data, […] (Dhurandhar: paragraph [0041], “actions that lead to more positive outcomes (e.g., positive feedback from the user), can be weighed more heavily than actions which were not selected (e.g., negative feedback from the user)”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include obtaining a feedback level and using this to weigh the data as taught by Dhurandhar within the updating of the neural network using expected results as taught by Hibbard and Grimmer with the motivation of “improve the robustness of classification rules” (Dhurandhar: paragraph [0062]).

REGARDING CLAIM(S) 12
Claim(s) 12 is/are analogous to Claim(s) 1, thus Claim(s) 12 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 3.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2019/0192880 (hereafter “Hibbard”) and U.S. Patent Pub. No. 2018/0350075 (hereafter “Grimmer”) as applied to claims 1, 10 and 19 above, and further in view of  , in view of U.S. Patent App. No. 2017 /0182362 (hereafter “Mcleod”), in view of U.S. Patent App. No. 20050169536 (hereafter “Accomazzi”).

Regarding (Previously presented) claim 9, Hibbard and Grimmer teaches the limitations of claim 1, and further teaches wherein each of the sample data further comprises a set of additional data comprising at least one patient attribute information (Hibbard: paragraph [0087], “Input data 910 may comprise medical images 912, anatomy maps 914, and planning metadata 916… The anatomy maps may indicate a set of defined targets and sensitive organs of the patient. In some aspects, the defined targets may include tumors. Input data 910 may be provided to neural network 920”. This is in agreement with Applicant’s specification paragraph [0112]); […];
--the data received by the data processing module in the clinical therapy process further comprises additional data corresponding to the detection data (Hibbard: paragraphs [0086]-[0087], “The input data may include medical images. The input data may include at least one of anatomical data and planning meta-parameters”); and […], and 
--process the received detection data according to the corresponding therapy algorithm model to generate the preliminary therapy data (Hibbard: paragraphs [0009]-[0012], “a radiation therapy treatment system is provided to predict a radiation therapy dose… receiving one or more three-dimensional medical images from an image acquisition device… generates a three-dimensional dose distribution based on the neural network predictions”).
Hibbard and Grimmer may not explicitly teach (underlined below for clarity):
--the calibration database is further configured to classify the plurality of sample data according to content of target patient attribute information in the additional data of each sample data, the target patient attribute information is determined from the at least one patient attribute information; the training module is configured to perform deep learning on each classification of sample data stored in the calibration database to obtain multiple classifications of therapy algorithm models; 
Mcleod teaches the calibration database is further configured to classify the plurality of sample data according to content of target patient attribute information in the additional data of each sample data, the target patient attribute information is determined from the at least one patient attribute information; the training module is configured to perform deep learning on each classification of sample data stored in the calibration database to obtain multiple classifications of therapy algorithm models (Mcleod: paragraph [0086], “a machine learned model (e.g., a decision tree, an LSTM, etc.) is developed by training a machine-learning algorithm on human subjects”, paragraph [0091], “a machine learned model that is gender specific may be trained on data generated from test subjects so only one gender and a machine learned model that is age specific may be trained on data generated from test subjects of a particular age range”. The Examiner notes this is classification of sample data according to a patient attribute (i.e., age or gender) and training of the models based on the classifications); 
One of ordinary skill in the art before the effective filing date would have found it obvious to classify sample data into a patient attribute to train a plurality of models as taught by Mcleod within the obtaining of patient attribute data and training of deep learning models in making therapy predictions as taught by Hibbard and Grimmer with the motivation of tailoring the machine learning model to be more specific (Mcleod: paragraph [0091]).
Hibbard, Grimmer and Mcleod may not explicitly teach (underlined below for clarity):
--the data processing module is further configured to determine a corresponding therapy algorithm model from the multiple classifications of therapy algorithm models according to the content of the target patient attribute information in the additional data, and process the received detection data according to the corresponding therapy algorithm model to generate the preliminary therapy data.
Accomazzi teaches the data processing module is further configured to determine a corresponding therapy algorithm model from the multiple classifications of therapy algorithm models according to the content of the target patient attribute information in the additional data, and process the received detection data according to the corresponding therapy algorithm model to generate the preliminary therapy data (Accomazzi: paragraph [0061], “select the model Mi based on age or sex of the patient”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Accomazzi within teaching of Hibbard and Mcleod since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the selection of a model based on a patient attribute as taught by Accomazzi for the use of patient attributes in training and use of deep learning models as taught by Hibbard, Grimmer and Mcleod. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

REGARDING CLAIM(S) 18
Claim(s) 18 is/are analogous to Claim(s) 9, thus Claim(s) 18 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.





Response to Arguments
Applicant’s arguments filed on 16 August 2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 16 August 2022.

Rejection under 35 U.S.C. § 112
Regarding the rejection of claim 1 in view of the amendments, the rejection has been removed.

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-20 the Examiner has considered the Applicant’s arguments but does not find them persuasive. The Examiner has attempted to address all of the arguments presented by the Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons:

Applicant argues:
claim 1 of the present application does not involve either a single person activity following a set of instructions or a contract online or a multi-person activity involving a commercial activity, and claim 1 of the present application does not define "a clinician for collecting sample data from a clinical process to input the data into a model to generate treatment data", what defined in claim 1 is "data processing module configured to process the detection data received in the clinical therapy process according to the therapy algorithm model to generate preliminary therapy data."… even if the sample data is input into the model through a clinician, it cannot be interpreted as following a set of instructions… Applicant(s) believe(s) that claim 1 cannot be considered as "managing individual behavior or human interaction."… the accuracy of the preliminary therapy data generated by the therapy algorithm model is also high, so that the preliminary therapy data may be directly used in clinical therapy, or may be used in clinical therapy after being modified slightly by clinicians, thereby effectively improving the overall effectiveness of radiotherapy, as well as the therapeutic efficiency of the radiotherapy system Therefore, claim 1 can provide "significantly more".

The Examiner respectfully disagrees.
	It is respectfully submitted, the claims in view of Applicant’s specification, in particular paragraphs [0002]-[0004], describing radiotherapy as activity performed by a clinician in treating a patient, recite a system to organize the interactions of a clinician with the generic hardware components in performing radiotherapy. Additionally, the Examiner notes as stated in the "October 2019 Update: Subject Matter Eligibility" guidance at page 5, "certain activity between a person and a computer. .. may fall within the "certain methods of organizing human activity" grouping", therefore the clinician interaction with the generic computer components to perform radiotherapy as claimed is directed toward the "certain methods of organizing human activity" grouping" of abstract ideas.
	With respect to improvements in accuracy the claims may improve upon the determination of a therapy plan (i.e., the abstract idea), however an improved abstract idea is still an abstract idea. The claims do not solve a technical problem nor do they improve the performance of the computer, at best the claims are directed toward improvements in clinician workflow for time management, which is not a technical solution to a technical problem, therefore the claims do not recite a practical application and/or significantly more.

Rejection under 35 U.S.C. § 102/103
Regarding the rejection of claims 1-20, the Examiner has considered the applicant’s arguments; however, the arguments are either not persuasive as addressed herein or via the new grounds of rejection as necessitated by amendment. Any arguments inadvertently not addressed are unpersuasive for at least the following reasons.

Applicant argues:
Applicant(s) respectfully submit that claims 1, 4-8, 10, 13-17 and 19 are not anticipated by Hibbard… However, Hibbard does not disclose that the connection to the hospital database 26 is for the purpose of obtaining sample data (particularly therapy data). Instead, Hibbard discloses in paragraph [0039] that a processor 14 may also send medical images stored in a memory 16, 46 to the network 20 via a communication interface 18 to be stored in the database 24 or hospital database 26… Hibbard merely focuses on a stage where "how to effectively generate the dose and volume maps" is concerned… and does not involve the other stages… but Hibbard does not disclose that the expected output value or expected result 715 is the therapy data that has been applied to a clinical treatment and is validated by the clinical treatment… Since Hibbard does not involve other stages of the radiotherapy process, the used training data do not involve other stages either, and thus the neural network model obtained by training is single and limited, and the neural network model corresponding to each treatment stage cannot be obtained.

The Examiner respectfully disagrees.
	It is respectfully submitted, that firstly the argued purpose of the connection is an intended use that is not required, regardless the use of real time data is taught by Hibbard paragraph [0052]. Second with respect to therapy stages, the breath of therapy stage taught is by newly applied Grimmer, teaching the use of medical images at different stages in time for a patient (i.e., different stages of therapy for the patient), and therefore the argument is moot in view of the new grounds of rejection. Finally, with respect to the verification of the data, the breath of verification of data is broad, and is not defined by the specification, therefore the Examiner must give the broadest reasonable interpretation, in particular Hibbard teaches multiple verifications of the therapy data during the clinical therapy such as confirming parameters of the therapy device, locating and delineating the region of interest and verifying an implant (see above but at least paragraphs [0055], [0073], [0085]), all of which teach the claimed verification under the broadest reasonable interpretation, therefore the claim is taught by the combination of Hibbard in view of newly applied Grimmer as necessitated by amendment.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323. The examiner can normally be reached M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.E.L./Examiner, Art Unit 3626 


/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626